Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                      REASONS FOR ALLOWANCE



The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and device to receive document image data that includes an image of a document to be digitized. The closest prior art, Bernstein et al. (USPAP       2016/0371,275), shows a similar system, in which, receiving, by a device, document image data that includes an image of a document to be digitized; detecting, by the device and from the document image data, a table of information that is depicted in the image; analyzing, by the device, a table image that is associated with the table of information, to extract table data, associated with the table of information, from the table image; determining, by the device, a data extraction score associated with the table image (Please note, paragraph 0105. As indicated after calculating a similarity score for each of the extracted tables 1004 and 1006, computing device 106 can annotate the target column based on a ranking of the similarity scores. For example, computing device 106 can annotate the target column using the second column of extracted table 1004 since the second column of extracted table 1004 has a high similarity score to the target column). wherein the data extraction score is associated with using a data conversion technique to convert the table image to digitized table data; performing, by the device and based on the data extraction score not satisfying a threshold, a morphological operation to the table image to generate an enhanced table image that corresponds to an enhanced table of information associated with the table of information; processing, by the device and using the data conversion technique, the enhanced table image to extract the information from the enhanced table and performing, by the device, an action associated with the extracted information”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, January 12, 2022